
	

114 HR 1988 IH: Breaking Addiction Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1988
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Ms. Fudge (for herself, Mr. Ryan of Ohio, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the waiver of the Medicaid IMD limitation in order to permit Medicaid coverage for
			 substance use disorder treatment services furnished to certain individuals
			 in a community-based institution for mental diseases.
	
	
 1.Short titleThis Act may be cited as the Breaking Addiction Act of 2015. 2.Medicaid waiver for community-based inpatient substance use disorder treatment (a)In generalThe Secretary of Health and Human Services shall provide, under the authority of section 1115(a) of the Social Security Act (42 U.S.C. 1315(a)) and in accordance with the procedures for waivers sunder such section and upon application of a State, for the waiver of the IMD limitation (as defined in subsection (c)(2)) in order to permit the provision of medical assistance under title XIX of such Act for treatment of a substance use condition for a qualified individual in a community-based institution for mental diseases. To the maximum extent practicable, such a waiver shall be granted to each State that applies and qualifies for such a waiver.
 (b)Report to CongressNot later than 4 years after the date waivers are first implemented under subsection (a) and taking into account the evaluations conducted in connection with such waivers, the Secretary shall submit to Congress and make available to the public a report on such waivers. The report shall include—
 (1)the findings of such evaluations; and (2)recommendations regarding expanding and making permanent the waiver of the IMD limitation to permit all States to provide the medical assistance described in subsection (a) to all qualified individuals.
 (c)DefinitionsIn this section: (1)Community-based institution for mental diseasesThe term community-based institution for mental diseases means an institution for mental diseases (as defined in section 1905(i) of the Social Security Act (42 U.S.C. 1396d(i)) that has not more than 60 beds.
 (2)IMD limitationThe term IMD limitation means the limitation under the subdivision (B) following paragraph (29) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) on medical assistance furnished to certain patients in an institution for mental diseases.
 (3)Qualified individualThe term qualified individual means an individual who, because of the individual’s substance use condition, requires substance use disorder treatment and who, but for the IMD limitation, would be eligible for medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for substance use disorder treatment services furnished in a community-based institution for mental diseases.
 (4)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act.  